Exhibit 10.1

 

 

TAX MATTERS AGREEMENT



by and between

 

FIDELITY NATIONAL



FINANCIAL, INC.,

 

and

 

CANNAE HOLDINGS, INC,

 

dated as of November 17, 2017

 

 

--------------------------------------------------------------------------------


 

TAX MATTERS AGREEMENT

 

This TAX MATTERS AGREEMENT (the “Agreement”), dated as of November 17, 2017, is
entered into by and between FIDELITY NATIONAL FINANCIAL, INC., a Delaware
corporation (“FNF”), and CANNAE HOLDINGS, INC. a Delaware corporation and a
direct, wholly-owned subsidiary of FNF (“Splitco”).

 

W I T N E S S E T H

 

WHEREAS, FNF and Splitco entered into the Reorganization Agreement pursuant to
which FNF agreed to contribute to Splitco 100% of FNF’s interest in Fidelity
National Financial Ventures, LLC (the “Contribution”) and to distribute shares
of Splitco Common Stock held by FNF to the holders of FNFV Common Stock in
redemption of 100% of the FNFV Common Stock (the “Redemption”) as described
therein;

 

WHEREAS, the parties intend that the Contribution and the Redemption shall
qualify as a tax-free reorganization under Sections 368(a) and 355 of the Code
and a distribution to which Sections 355 and 361 of the Code apply,
respectively; and

 

WHEREAS, the parties wish to (a) provide for the payment of Tax liabilities and
entitlement to Refunds thereof, allocate responsibility for, and cooperation in,
the filing of Tax Returns, and provide for certain other matters relating to
Taxes, and (b) set forth certain covenants and indemnities relating to the
preservation of the intended Tax treatment of the Contribution and the
Redemption.

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings
contained herein and in any other document executed in connection with this
Agreement, the parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1          For purposes of this Agreement, the following terms shall have the
meanings set forth below:

 

Agreement shall have the meaning given in the Preamble.

 

Business Day shall mean a day except a Saturday, a Sunday or other day on which
the banks in New York City are authorized or required by Law to be closed.

 

Code shall mean the United States Internal Revenue Code of 1986, as amended.

 

Contribution shall have the meaning given in the Recitals.

 

Disqualifying Action shall mean (i) any action by a member of the FNF Group
that, or the failure to take any action within its control which, negates the
Tax-Free Status of the Transactions, or (ii) any event or series of events, as a
result of which any Person or Persons

 

--------------------------------------------------------------------------------


 

(directly or indirectly) acquire, or have the right to acquire, from FNF and/or
one or more direct or indirect holders of outstanding shares of FNF equity
interests, equity interests that, when combined with any other changes in
ownership of FNF equity interests, causes the Redemption to be a taxable event
to FNF as a result of the application of Section 355(e) of the Code or to be a
taxable event as a result of a failure to satisfy the requirements described
under  Treasury Regulation Sections 1.355-(2)(c) or (d); provided, however, the
term “Disqualifying Action” shall not include any action (i) taken on or prior
to the Redemption or (ii) required or expressly permitted under any Transaction
Document or that is undertaken pursuant to the Restructuring.

 

Extraordinary Transaction shall mean any action that is not in the ordinary
course of business, but shall not include any action that is undertaken pursuant
to the Restructuring.

 

Final Determination shall have the meaning given to the term “determination” by
Section 1313 of the Code with respect to United States federal Tax matters and
with respect to foreign, state and local Tax matters Final Determination shall
mean any final settlement with a relevant Tax Authority that does not provide a
right to appeal or any final decision by a court with respect to which no timely
appeal is pending and as to which the time for filing such appeal has expired. 
For the avoidance of doubt, a Final Determination with respect to United States
federal Tax matters shall include any formal or informal settlement entered into
with the IRS with respect to which the taxpayer has no right to appeal.

 

FNF shall have the meaning given in the Preamble.

 

FNF Consolidated Group shall mean the affiliated group of corporations within
the meaning of Section 1504(a) of the Code of which FNF is the common parent
corporation, and any other group filing consolidated, combined or unitary Tax
Returns under state, local or foreign Law that includes at least one member of
the FNF Group, on the one hand, and at least one member of the Splitco Group, on
the other hand.

 

FNF Group shall mean, individually and collectively, as the case may be, FNF and
each of its present and future direct and indirect subsidiaries, including any
corporations that would be members of the affiliated group of which FNF is the
common parent corporation if they were includible corporations under
Section 1504(b) of the Code (in each case, including any successors thereof),
other than a member of the Splitco Group.

 

Indemnified Party shall mean any Person which is seeking indemnification from an
Indemnifying Party pursuant to the provisions of this Agreement.

 

Indemnifying Party shall mean any Person from which an Indemnified Party is
seeking indemnification pursuant to the provisions of this Agreement.

 

IRS shall mean the United States Internal Revenue Service.

 

Opinion shall mean an opinion obtained by Splitco (at its sole expense) in form
and substance reasonably satisfactory to FNF providing that the completion of a
proposed action by the Splitco Group (or any member thereof) prohibited by
Section 5.1(a) or (b) should not

 

2

--------------------------------------------------------------------------------


 

affect the Tax-Free Status of the Transactions. Any Opinion shall be delivered
by a nationally recognized U.S. tax advisor reasonably acceptable to FNF.

 

Passthrough Tax Return shall mean an information Tax Return filed by an entity
in which Splitco directly or indirectly owns an interest, which Tax Return
reports Taxes that flow through and are or will be required to be reported on a
Tax Return of a member of the FNF Group.

 

Person shall mean and includes any individual, corporation, company,
association, partnership, joint venture, limited liability company, joint stock
company, trust, unincorporated organization, or other entity.

 

Post-Redemption Taxable Period shall mean a taxable period that begins after the
Redemption Date, and, in the case of any Straddle Period, the portion of such
Straddle Period beginning the day after the Redemption Date.

 

Pre-Redemption Taxable Period shall mean a taxable period that ends on or before
the Redemption Date, and, in the case of any Straddle Period, the portion of
such Straddle Period ending on the Redemption Date.

 

Redemption shall have the meaning given in the Recitals.

 

Redemption Date shall mean the date on which the Redemption shall be effected.

 

Refund shall mean any refund of Taxes, including any reduction in liability for
such Taxes by means of a credit, offset or otherwise.

 

Reorganization Agreement shall mean the Reorganization Agreement by and between
FNF and Splitco, dated as of November 17, 2017.

 

Restricted Period shall mean the period commencing upon the Redemption Date and
ending at the close of business on the first day following the second
anniversary of the Redemption Date.

 

Restructuring shall mean the Contribution and the Redemption.

 

Ruling shall mean a private letter ruling, in form and substance reasonably
satisfactory to FNF, providing that the completion of a proposed action by the
Splitco Group (or any member thereof) prohibited by Section 5.1(a) or (b) would
not affect the Tax-Free Status of the Transactions.

 

Safe Harbor VIII Person shall mean an employee, independent contractor or
director of any member of the Splitco Group, or any other Person, in each case,
who is permitted to receive Splitco stock under Safe Harbor VIII in Treasury
Regulations Section 1.355-7(d).

 

Splitco shall have the meaning given in the Preamble.

 

3

--------------------------------------------------------------------------------


 

Splitco Group shall mean, individually and collectively, as the case may be,
Splitco and each of its present and future direct and indirect subsidiaries,
including any corporations that would be members of the affiliated group of
which Splitco is the common parent corporation if they were includible
corporations under Section 1504(b) of the Code (in each case, including any
successors thereof).

 

Splitco Tax Liability shall mean any Splitco Liability relating to Taxes,
whether owed to a Tax Authority or to FNF, including in respect of any reduction
in Taxes attributable to use of a Tax Item that constitutes an FNF Retained
Asset.

 

Straddle Period shall mean a taxable period that begins on or before and ends
after the Redemption Date.

 

Tax or Taxes shall mean all taxes, charges, fees, imposts, levies or other
assessments, including, without limitation, all net income, gross receipts,
capital, sales, use, gains, ad valorem, value added, transfer, franchise,
profits, inventory, capital stock, license, withholding, payroll, employment,
social security, unemployment, excise, severance, stamp, occupation, property
and estimated taxes, custom duties, fees, assessments and charges of any kind
whatsoever, together with any interest and any penalties, fines, additions to
tax or additional amounts imposed by any Tax Authority and shall include any
transferee liability in respect of taxes.

 

Tax Authority shall mean the IRS and any other domestic or foreign governmental
authority or any subdivision, agency, commission or entity thereof or any
quasi-governmental or private body having jurisdiction over the assessment,
determination, collection or imposition of any Tax.

 

Tax Detriment shall mean an increase in the Tax liability (or reduction in
Refund or credit or item of deduction or expense, including any carryforward) of
a taxpayer (or of a consolidated, combined or unitary Tax group of which it is a
member) for any taxable period.

 

Tax-Free Status of the Transactions shall mean the qualification of the
Contribution and the Redemption as a reorganization within the meaning of
Section 368(a) of the Code and a distribution to which Section 355 of the Code
applies and in which the Splitco Common Stock distributed is “qualified
property” under Section 361(c) of the Code.

 

Tax Item shall mean any item of income, gain, loss, deduction, expense or
credit, or other attribute that may have the effect of increasing or decreasing
any Tax.

 

Tax Notice shall have the meaning given to such term in Section 4.3.

 

Tax Return shall mean any return, report, certificate, form or similar statement
or document (including any related or supporting information or schedule
attached thereto and any information return, or declaration of estimated Tax)
supplied or required to be supplied to, or filed with, a Tax Authority in
connection with the payment, determination, assessment or collection of any Tax
or the administration of any Laws relating to any Tax and any amended Tax return
or claim for Refund.

 

4

--------------------------------------------------------------------------------


 

Transfer Taxes shall mean all sales, use, transfer, real property transfer,
intangible, recordation, registration, documentary, stamp or similar Taxes
imposed on the Contribution or Redemption.

 

Transaction Documents shall mean this Agreement and the Reorganization
Agreement.

 

Transaction Taxes shall mean any Tax Detriment incurred by FNF, Splitco or any
of their respective Affiliates as a result of the Contribution or the Redemption
failing to qualify as a reorganization within the meaning of Section 368(a) of
the Code and a distribution to which Section 355 of the Code applies or
corresponding provisions of other applicable Laws with respect to Taxes.

 

Treasury Regulations shall mean the final and temporary (but not proposed)
income Tax regulations promulgated under the Code, as such regulations may be
amended from time to time (including corresponding provisions of succeeding
regulations).

 

1.2          Capitalized terms not otherwise defined in this Agreement shall
have the meaning ascribed to them in the Reorganization Agreement.

 

ARTICLE II

 

TAX RETURNS, INDEMNIFICATION AND PAYMENT

 

2.1          Preparation of Tax Returns.

 

(a)           FNF shall prepare and timely file, or cause to be prepared and
timely filed, taking into account applicable extensions, all Tax Returns of each
FNF Consolidated Group for taxable periods beginning on or before the Redemption
Date.

 

(b)           After the Redemption Date, Splitco shall prepare and timely file,
or cause to be prepared and timely filed, taking into account all applicable
extensions, all Passthrough Tax Returns to the extent that Splitco possesses the
ability to prepare and file, or to cause the preparation and filing of, such Tax
Returns, whether through express provisions of the governing documents,
ownership interest or otherwise, and all such Tax Returns shall be prepared on a
basis consistent with past practices and prior Tax reporting positions.  Splitco
shall provide to FNF, (i) at least 30 days prior to the applicable deadline for
filing of any such Tax Return, and (ii) as soon as practical, in the case of any
other Passthrough Tax Return in respect of which Splitco possesses review or
approval rights, whether through express provisions of the governing documents,
ownership interest or otherwise, a copy of such Tax Return, along with
supporting workpapers, for FNF’s review and comment, and to the extent FNF has
any comments with respect to such Tax Returns, Splitco shall incorporate, or
cause to be incorporated, such comments in such Tax Returns.

 

(c)           Notwithstanding anything to the contrary in this Agreement, for
all Tax purposes, the parties shall report any Extraordinary Transactions that
are caused or permitted to occur by Splitco or any of its respective
subsidiaries on the Redemption Date after the

 

5

--------------------------------------------------------------------------------


 

completion of the Restructuring as occurring on the day after the Redemption
Date pursuant to Treasury Regulations Section 1.1502-76(b)(1)(ii)(B) or any
similar or analogous provision of state, local or foreign Law.  The parties
hereto agree that neither party will make a ratable allocation election under
Treasury Regulations Sections 1.1502-76(b)(2)(ii)-(iii ) and 1.706-4(a)(3) or
any other similar provision of state or local Law, and all allocations between
the Pre-Redemption Taxable Period and the Post-Redemption Taxable Period shall
be made on a “closing of the books method.”

 

2.2          Tax Attributes.  Tax attributes for Pre-Redemption Taxable Periods
and any Straddle Period shall be allocated to the members of the FNF Group and
the members of the Splitco Group, as applicable, in accordance with the Code and
Treasury Regulations (and any applicable state, local and foreign Laws or
regulations).  FNF shall determine the amounts of such attributes as of the
Redemption Date, and the parties hereby agree to compute all Tax liabilities for
taxable years ending after the Redemption Date consistently with that
determination.

 

2.3          Indemnification by FNF.  FNF hereby covenants and agrees, on the
terms and subject to the limitations set forth in this Agreement, to pay (or
cause to be paid) and, from and after the Closing, to indemnify, defend and hold
harmless the Splitco Group from and against any Losses incurred by the Splitco
Group, to the extent arising out of or relating to (i) any Taxes pursuant to
Treasury Regulations Section 1.1502-6 (or comparable provision under any other
applicable Law) by reason of a member of Splitco having been a member of an FNF
Consolidated Group on or prior to the Redemption Date, excluding any Taxes
described in Section 2.4, (ii) any reduction in a Tax payable by the FNF Group
by reason of the use or offset of any Tax Item that constitutes a Splitco Asset,
but, for the avoidance of doubt, without duplication of any prior payment or
other accrual, and (iii) any Taxes that arise from or are attributable to a
Disqualifying Action.

 

2.4          Indemnification by Splitco.  Splitco hereby covenants and agrees,
on the terms and subject to the limitations set forth in this Agreement, to pay
(or cause to be paid) and, from and after the Closing, to indemnify, defend and
hold harmless the FNF Group from and against any Losses incurred by the FNF
Group, to the extent arising out of or relating to (i) any Splitco Tax
Liability, but, for the avoidance of doubt, without duplication of any prior
payment or other accrual, (ii) any Transaction Taxes, (iii) any Taxes arising as
a result of the Restructuring, and (iv) all Transfer Taxes, except, in each
case, for Taxes that arise from or are attributable to a Disqualifying Action.

 

2.5          Indemnity Amount.  The amount of any indemnification payment
pursuant to this Agreement shall be reduced by the amount of any reduction in
Taxes actually realized by the Indemnified Party as a result of the event giving
rise to the indemnification payment by the end of the taxable year in which the
indemnity payment is made, and shall be increased if and to the extent necessary
to ensure that, after all required Taxes on the indemnity payment are paid
(including Taxes applicable to any increases in the indemnity payment under this
Section 2.5), the Indemnified Party receives the amount it would have received
if the indemnity payment was not taxable.

 

6

--------------------------------------------------------------------------------


 

2.6          Payment.  If the Indemnifying Party is required to indemnify the
Indemnified Party pursuant to Article II, the Indemnified Party shall submit its
calculations of the amount required to be paid pursuant to this Article II
(which shall be net of any Tax benefit realized by the Indemnified Party)
showing such calculations in sufficient detail so as to permit the Indemnifying
Party to understand the calculations.  Subject to the following sentence, the
Indemnifying Party shall pay to the Indemnified Party, no later than ten
(10) Business Days after the Indemnifying Party receives the Indemnified Party’s
calculations, the amount that the Indemnifying Party is required to pay the
Indemnified Party pursuant to Article II.  If the Indemnifying Party disagrees
with such calculations, it must notify the Indemnified Party of its disagreement
in writing within ten (10) Business Days of receiving such calculations.  Any
dispute regarding such calculations shall be resolved in accordance with
Section 6.12 of this Agreement.

 

2.7          Penalties, Additions to Tax and Interest.  Penalties, additions to
Tax and interest on any Tax deficiencies or overpayments will be allocated as
the underlying deficiencies or overpayments are allocated under this Agreement.

 

2.8          Characterization of Payments.  For all Tax purposes, FNF and
Splitco agree to treat (i) any amount payable with respect to any Tax under this
Agreement as occurring immediately prior to the Redemption, as an inter-company
distribution or a contribution to capital, as the case may be and (ii) any
payment of interest or non-federal Taxes by or to a Tax Authority as taxable or
deductible, as the case may be, to the party entitled under this Agreement to
retain such payment or required under this Agreement to make such payment, in
either case except as otherwise mandated by applicable Law.

 

2.9          Time Limits.  Any claim under this Article II with respect to a Tax
liability must be made no later than thirty (30) days after the expiration of
the applicable statute of limitations (including any extensions thereof) for
assessment of such Tax liability.

 

2.10        Payment of Transfer Taxes.  All Transfer Taxes shall be borne solely
by Splitco. The party required by applicable Law shall remit payment for any
Transfer Taxes and duly and timely file any related Tax Returns, subject to any
indemnification rights it may have against the other party, which shall be paid
in accordance with this agreement.

 

ARTICLE III

 

COOPERATION AND RECORD RETENTION

 

3.1          Cooperation; Maintenance and Retention of Records.  FNF and Splitco
shall, and shall cause the FNF Group and the Splitco Group respectively to,
provide the requesting party with such assistance and documents as may be
reasonably requested by such party in connection with (i) the preparation of any
Tax Return of any member of the FNF Group or the Splitco Group with respect to a
Pre-Redemption Taxable Period, (ii) the conduct of any audit or other proceeding
relating to liability for, Refunds of or adjustments with respect to Taxes in a
Pre-Redemption Taxable Period attributable to any member of the FNF Group or the
Splitco Group and (iii) any matter relating to the Restructuring.  FNF and
Splitco shall retain or cause to be retained all Tax Returns, schedules and
workpapers, and all material records or other

 

7

--------------------------------------------------------------------------------


 

documents relating thereto, until the expiration of the statute of limitations
(including any waivers or extensions thereof) of the taxable periods to which
such Tax Returns and other documents relate or until the expiration of any
additional period that any party reasonably requests, in writing, with respect
to specific material records or documents.  A party intending to destroy any
material records or documents shall provide the other party with reasonable
advance notice and the opportunity to copy or take possession of such records
and documents.  The parties hereto will notify each other in writing of any
waivers or extensions of the applicable statute of limitations that may affect
the period for which the foregoing records or other documents must be retained.

 

ARTICLE IV

 

REFUNDS, CARRYBACKS AND AUDITS

 

4.1          Refunds of Taxes.  FNF shall be entitled to all Refunds relating to
Taxes (plus any interest thereon received with respect thereto from the
applicable Tax Authority) for which FNF is or may be liable pursuant to
Article II of this Agreement, and Splitco shall be entitled to all Refunds
relating to Taxes (plus any interest thereon received with respect thereto from
the applicable Tax Authority) for which Splitco is or may be liable pursuant to
the provisions of Article II of this Agreement.  A party receiving a Refund to
which another party is entitled pursuant to this Agreement shall pay the amount
to which such other party is entitled (plus any interest thereon received with
respect thereto from the applicable Tax Authority less any Taxes payable by
reason of the receipt of such Refund and interest) within ten (10) days after
the receipt of the Refund.

 

4.2          Carrybacks.  Unless otherwise required by applicable Law, neither
Splitco nor any of the members of the Splitco Group shall carry back any Tax
Item from a Post-Redemption Taxable Period to any Pre-Redemption Taxable Period
of an FNF Consolidated Group, unless the member is not permitted under
applicable Law to forgo carrying back the Tax Item before it carries the Tax
Item forward.  Notwithstanding any other provision in this Agreement to the
contrary, FNF shall be entitled to any Refunds resulting from a carry back
permitted by the prior sentence.

 

4.3          Audits and Proceedings.

 

(a)           If after the Closing Date, an Indemnified Party or any of its
Affiliates receives any notice, letter, correspondence, claim or decree from any
Tax Authority (a “Tax Notice”) and, upon receipt of such Tax Notice, believes it
has suffered or potentially could suffer any Tax liability for which it is
indemnified pursuant to Sections 2.3 or 2.4, the Indemnified Party shall deliver
such Tax Notice to the Indemnifying Party within ten (10) days of the receipt of
such Tax Notice; provided, however, that the failure of the Indemnified Party to
provide the Tax Notice to the Indemnifying Party shall not affect the
indemnification rights of the Indemnified Party pursuant to Sections 2.3 or 2.4,
except to the extent that the Indemnifying Party is prejudiced by the
Indemnified Party’s failure to deliver such Tax Notice.  Subject to
Section 4.3(b) below, the Indemnifying Party shall have the right to (i) handle,
defend, conduct and control, at its own expense, any Tax audit or other
proceeding that relates to such Tax Notice and (ii) compromise or settle any
such Tax audit or other proceeding that it has the authority to

 

8

--------------------------------------------------------------------------------


 

control pursuant to this Section 4.3(a) subject, in the case of a compromise or
settlement that could materially adversely affect the Indemnified Party, to the
Indemnified Party’s consent, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

(b)           Notwithstanding Section 4.3(a), (i) Splitco and FNF shall have the
right to jointly control any audit or proceeding relating to Transaction Taxes
or the Tax-Free Status of the Transactions, and (ii) neither Splitco nor FNF
shall compromise or settle any such audit or proceeding without the other
party’s consent (such consent not to be unreasonably withheld, conditioned or
delayed).

 

(c)           If the Indemnifying Party fails within a reasonable time after
notice to defend any Tax Notice or the resulting audit or proceeding as provided
herein, the Indemnified Party shall control such audit or proceeding; provided,
however, that (i) the Indemnified Party shall keep the Indemnifying Party
reasonably informed as to the status of such audit or proceedings (including by
providing copies of all notices received from the relevant Tax Authority),
(ii) the Indemnifying Party shall have the right to review and comment on any
correspondence from the Indemnified Party to the relevant Tax Authority prior to
submission of such correspondence to the Tax Authority and (iii) the Indemnified
Party shall not settle or compromise any such audit or proceeding without the
Indemnifying Party’s prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed).  The Indemnifying Party shall
pay to the Indemnified Party the amount of any Tax liability within ten
(10) days after a Final Determination of such Tax liability.

 

ARTICLE V

 

TAX-FREE STATUS OF THE TRANSACTIONS

 

5.1          Covenants.

 

(a)           During the Restricted Period, none of Splitco or any of its
subsidiaries (or any officers or directors acting on behalf of Splitco or its
subsidiaries, or any Person acting with the implicit or explicit permission of
any such officers or directors) shall take or fail to take any reasonably
required action if such action (or the failure to take such reasonably required
action) would (i) be inconsistent with any covenant or representation made by
Splitco or any of its subsidiaries in any Transaction Document, or (ii) prevent,
or be reasonably likely to prevent, the Contribution or the Redemption from
qualifying for the intended Tax-Free Status of the Transactions.

 

(b)           Without limiting the generality of the foregoing, during the
Restricted Period, subject to Section 5.1(c) and (d), none of Splitco or any of
its subsidiaries (or any officers or directors acting on behalf of Splitco or
its subsidiaries, or any Person acting with the implicit or explicit permission
of any such officers or directors) shall:

 

(i)            enter into any agreement, understanding, arrangement or
substantial negotiations, as defined in Treasury Regulations Section 1.355-7(h),
pursuant to which any Person or Persons would (directly or indirectly) acquire,
or have the right to acquire, Splitco equity interests.  For these purposes, an
acquisition of Splitco equity

 

9

--------------------------------------------------------------------------------


 

interests shall include any recapitalization, repurchase or redemption of
Splitco equity interests, any issuance of Splitco equity interests (including
any nonvoting stock) or an instrument exchangeable or convertible into such an
equity interest (whether pursuant to an exercise of stock options, as a result
of a capital contribution or otherwise), any option grant, any amendment to the
certificate of incorporation (or other organizational document) of Splitco, or
any other action (whether effected through a shareholder vote or otherwise)
affecting the voting rights of Splitco equity interests (including through the
conversion of any such equity interests into another class of equity interests);
or

 

(ii)           sell or transfer, or cease to actively engage, in its active
trade or business for purposes of Section 355(b) of the Code.

 

(c)           Notwithstanding the foregoing, Splitco and its Affiliates may take
any action prohibited by the foregoing if: (i) FNF receives prior written notice
describing the proposed action in reasonable detail, and (ii) Splitco delivers
to FNF either (x) an Opinion or (y) a Ruling.  For the avoidance of doubt, the
FNF Group’s right to indemnification for Transaction Taxes shall be determined
without regard to whether Splitco satisfies any or all of the requirements of
this Section 5.1(c).

 

(d)           Notwithstanding any provision of this Agreement to the contrary,
Splitco shall be permitted to issue to a Safe Harbor VIII Person reasonable
Splitco equity based compensation for services rendered to a member of the
Splitco Group, including issuing options to acquire Splitco Common Stock,
issuing Splitco Common Stock upon the exercise of such an option and issuing
restricted Splitco Common Stock.

 

5.2          Cooperation and Other Covenants.

 

(a)           Notice of Subsequent Information.  Each of FNF, on the one hand,
and Splitco, on the other hand, shall furnish each other with a copy of any
document or information that could be expected to have an impact on the Tax-Free
Status of the Transactions.

 

(b)           Post-Closing Cooperation.  No member of the Splitco Group shall
file any request for a Ruling without the prior written consent of FNF if a
favorable Ruling would be reasonably likely to have the effect of creating any
actual or potential obligations of, or limitations on, any member of the FNF
Group.

 

ARTICLE VI

 

MISCELLANEOUS

 

6.1          Termination of Prior Tax Matters Agreements; Regulatory Agreements.

 

(a)           This Agreement shall take effect on the Redemption Date and shall
replace all other Tax sharing, indemnification and similar agreements, whether
or not written, in respect of any Taxes between or among the FNF Group on the
one hand and the Splitco Group on the other (other than this Agreement and any
other Transaction Document), except to the extent prohibited by applicable
regulatory requirements as of the Redemption (“Regulatory

 

10

--------------------------------------------------------------------------------


 

Agreements”).  All such replaced agreements, other than Regulatory Agreements,
shall be canceled as of the Redemption, and any rights or obligations of the FNF
Group or the Splitco Group existing thereunder shall be fully and finally
settled without any payment by any party thereto.  Following the Redemption, the
parties hereto shall cooperate with each other to terminate all Regulatory
Agreements and to make all regulatory filings necessary in connection therewith.

 

(b)           If following the Redemption, any member of the FNF Group or the
Splitco Group, as applicable, is required to make any payment to a member of the
other group pursuant to any Regulatory Agreement (a “Regulatory Payment”), the
party hereto that is a member of the same group as the recipient of the
Regulatory Payment shall promptly make a payment to the other party hereto in an
amount equal to the Regulatory Payment (a “Repayment”) so that each group, on a
consolidated basis, will be in the same economic position that such group would
be in if this Agreement were the only tax sharing or tax allocation agreement or
arrangement between or among the members of the FNF Group and the members of the
Splitco Group. Any obligation of either party to make a Repayment may be
satisfied, in whole or in part, through offsetting the obligation to make a
Repayment against any entitlement of such party to receive payment from the
other party pursuant to any provision of this Agreement.

 

6.2          Specific Performance.  Each party hereto hereby acknowledges that
the benefits to the other party of the performance by such party of its
obligations under this Agreement are unique and that the other party hereto is
willing to enter into this Agreement only in reliance that such party will
perform such obligations, and agrees that monetary damages may not afford an
adequate remedy for any failure by such party to perform any of such
obligations. Accordingly, each party hereby agrees that the other party will
have the right to enforce the specific performance of such party’s obligations
hereunder and irrevocably waives any requirement for securing or posting of any
bond or other undertaking in connection with the obtaining by the other party of
any injunctive or other equitable relief to enforce their rights hereunder.

 

6.3          No Third-Party Beneficiary Rights.  Nothing expressed or referred
to in this Agreement is intended or will be construed to give any Person other
than the parties hereto and their respective successors and assigns any legal or
equitable right, remedy or claim under or with respect to this Agreement, or any
provision hereof, it being the intention of the parties hereto that this
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the parties to this Agreement and their respective
successors and assigns.

 

6.4          Notices.  All notices and other communications hereunder shall be
in writing and shall be delivered in person, by facsimile (with confirming copy
sent by one of the other delivery methods specified herein), by overnight
courier or sent by certified, registered or express air mail, postage prepaid,
and shall be deemed given when so delivered in person, or when so received by
facsimile or courier, or, if mailed, three (3) calendar days after the date of
mailing, as follows:

 

If to FNF, to:

 

11

--------------------------------------------------------------------------------


 

Fidelity National Financial, Inc.
601 Riverside Avenue

Jacksonville, Florida 32204
Attention:  General Counsel

Facsimile:  (904) 633-3055

 

If to Splitco, to:

 

Cannae Holdings, Inc.
1701 Village Center Circle

Las Vegas, Nevada 89134

Attention: General Counsel
Facsimile: (702) 323-7334

 

or to such other address as the party to whom notice is given may have
previously furnished to the other party in writing in the manner set forth
above.

 

6.5          Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a)           This Agreement shall be governed by, and construed in accordance
with, the Laws of the State of Delaware, applicable to contracts executed in and
to be performed entirely within that State, without giving effect to any choice
or conflict of laws provisions or rules that would cause the application of the
laws of any other jurisdiction.

 

(b)           Each of the parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware).  Each of the
parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated by this Agreement in any court other than the
aforesaid courts.  Each of the parties hereto hereby irrevocably waives, and
agrees not to assert as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Agreement, (i) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve in accordance with this Section 6.5, (ii) any
claim that it or its property is exempt or immune from the jurisdiction of any
such court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (iii) to the fullest extent
permitted by the applicable Law, any claim that (x) the suit, action or
proceeding in such court is brought in an inconvenient forum, (y) the venue of
such suit, action or proceeding is improper or (z) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts. Process in any
such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court.

 

12

--------------------------------------------------------------------------------


 

Without limiting the foregoing, each party agrees that service of process on
such party as provided in Section 6.4 shall be deemed effective service of
process on such party.

 

(c)           EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

6.6          Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof. Any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Upon a determination
that any provision of this Agreement is prohibited or unenforceable in any
jurisdiction, the parties shall negotiate in good faith to modify this Agreement
so as to effect the original intent of the parties as closely as possible in an
acceptable manner in order that the provisions contemplated hereby are
consummated as originally contemplated to the fullest extent possible.

 

6.7          Amendments; Waivers.  Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective.  No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  Except as otherwise provided herein,
the rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by applicable Law.  Any consent provided under
this Agreement must be in writing, signed by the party against whom enforcement
of such consent is sought.

 

6.8          No Strict Construction; Interpretation.

 

(a)           The parties hereto each acknowledge that this Agreement has been
prepared jointly by the parties hereto and shall not be strictly construed
against any party hereto.

 

(b)           When a reference is made in this Agreement to an Article or
Section, such reference shall be to an Article of, or a Section of, this
Agreement unless otherwise indicated.  The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.  Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”.  The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  All terms defined in this Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.  The definitions contained in
this

 

13

--------------------------------------------------------------------------------


 

Agreement are applicable to the singular as well as the plural forms of such
terms and to the masculine as well as to the feminine and neutral genders of
such term.  Any agreement, instrument or statute defined or referred to herein
or in any agreement or instrument that is referred to herein means such
agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein.  References to a Person are also to its permitted successors and
assigns and references to a party means a party to this Agreement.

 

6.9          Headings.  The headings contained in this Agreement are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

 

6.10        Counterparts.  This Agreement may be executed in two or more
identical counterparts, each of which shall be deemed to be an original, and all
of which together shall constitute one and the same agreement. The Agreement may
be delivered by facsimile transmission or email scan transmission of a signed
copy thereof.

 

6.11        Confidentiality.  Each of FNF and Splitco shall hold, and each of
the FNF Group and the Splitco Group shall use its reasonable best efforts to
hold, in strict confidence all information concerning the other party obtained
by it prior to the Redemption Date or furnished to it by such other party
pursuant to this Agreement pursuant to and in accordance with the terms of
Section 4.5 of the Reorganization Agreement.

 

6.12        Dispute Resolutions.  Resolution of any and all disputes between the
parties arising under this Agreement that relates to any provision of Tax Law
shall be settled by a nationally recognized accounting firm mutually acceptable
to the parties, and the resolution of such accounting firm shall be binding on
the parties.  Each of FNF and Splitco shall bear half of the fees, costs and
expenses of the accounting firm.

 

6.13        Effective Date.  This Agreement shall become effective only upon the
occurrence of the Redemption.

 

14

--------------------------------------------------------------------------------


 

The parties have caused this Agreement to be duly executed by their respective
authorized officers as of the date first above written.

 

 

FIDELITY NATIONAL FINANCIAL, INC.

 

 

 

 

 

 

By:

/s/ Michael L Gravelle

 

 

Name:

Michael L. Gravelle

 

 

Title:

Executive Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

CANNAE HOLDINGS, INC.

 

 

 

 

 

 

By:

/s/ Michael L Gravelle

 

 

Name:

Michael L. Gravelle

 

 

Title:

Executive Vice President, General Counsel and Corporate Secretary

 

[SIGNATURE PAGE TO TAX MATTERS AGREEMENT]

 

--------------------------------------------------------------------------------